OPINION — AG — ** EMPLOYMENT — CERTIFICATIONS ** 74 O.S. 1975 Supp., 831 [74-831](F) CERTIFICATION THAT AN APPLICANT MEETS EITHER STATUTORY OR LAWFUL MERIT SYSTEM JOB QUALIFICATIONS MAY APPLY ONLY TO SUBJECTIVE QUALIFICATIONS, SUCH AS EXPERIENCE, SUCH AS AGE, LEVEL OF FORMAL EDUCATION AND DEGREES RECEIVED. USE OF SUCH CERTIFICATION DOES NOT AUTHORIZE A MERIT SYSTEM AGENCY TO WAIVE ANY OBJECTIVE JOB QUALIFICATION AND IS SUBJECT TO 74 O.S. 1971 818 [74-818], PROHIBITING FRAUD OR FALSE STATEMENTS, AND 74 O.S. 1971 810 [74-810], PROVIDING PROCEDURE FOR A CITIZEN TO RESTRAIN PAYMENT AND RECOVER PAST PAYMENT MADE CONTRARY TO ANY PROVISION OF THE MERIT SYSTEM ACT OR ANY RULE, REGULATION OR ORDER PROMULGATED THEREUNDER. THE CERTIFICATION MUST COMPORT WITH FEDERAL CIVIL SERVICE AND EQUAL EMPLOYMENT OPPORTUNITY COMMISSION REGULATIONS. CITE: 74 O.S. 1971 818 [74-818], 74 O.S. 1971 805 [74-805] (MIKE D. MARTIN)